In an action to recover damages for personal injuries incurred by .plaintiff while a passenger in a motor vehicle owned and operated by appellant, the appeal is from an order of the ¡Supreme Court, Westchester County, dated October 9, 1968, which (1) granted plaintiff’s motion to set aside a jury verdict in favor of appellant upon a trial of the issues of liability only and to direct a verdict in favor of plaintiff on those issues and (2) set the ease down for an assessment of damages. Order reversed, with costs, plaintiff’s motion demed and jury verdict reinstated. No claim is made that errors of law occurred at the trial or that prejudicial conduct improperly influenced the verdict. Under these circumstances, and .on the proof adduced, which indicated an issue of fact as to the negligence of appellant, it may not be held that the evidence preponderates so greatly in favor of plaintiff as to establish ttiaf the jury's verdict for appellant “could not have .been reached upon any fair interpretation of the evidence” (Olsen v. Chase Manhattan Bank, 10 A D 2d 539, 544; Herman v. Hubert, 12 A D 2d 767). Beldock, P. J., Christ, Rabin, Munder and Martuscello, JJ., concur. •